DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.

Response to Arguments
Applicant’s arguments, see page 10, filed 10/27/2021, with respect to 35 U.S.C 112(b) have been fully considered and are persuasive.  The previously-held 35 U.S.C 112(b) rejections from the Final Office Action (8/11/2021) have been obviated by amendments and therefore withdrawn.  However, new 35 U.S.C 112(b) rejections have arisen as a result of claim amendments filed 10/27/2021.  Please see 35 U.S.C 112(b) rejections below.
Applicant’s arguments, see pages 10-11, filed 10/27/2021, with respect to the rejection(s) of claim(s) 1, 14, and 16 under 35 U.S.C 102 have been fully considered and are persuasive.  As was discussed in the Interview on 11/17/2021, Raskin does not 

Claim Objections
Claim 1 objected to because of the following informalities:  
Line 18: “sensor data’s” should be changed to “sensor data”. 
Claim 14 objected to because of the following informalities:
Line 19: “sensor data’s” should be changed to “sensor data”.
Claim 16 objected to because of the following informalities:
Line 13: “sensor data’s” should be changed to “sensor data”.
Appropriate correction is required.

Claim Interpretation
The Examiner interprets the similar claim limitation of independent claims 1, 14, and 16, “the at least one well-being parameter being determined based on both image data and supplemental sensor data, the supplemental sensor data’s being acquired by spot measurements that do not involved image detection”, to express that the supplemental sensor data comes from the close-up sensing unit while the image data comes from the 
The Examiner interprets “spot measurements” as measurements at different locations (i.e. spots) on the hand/body that do not involve image detection.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “the at least one well-being parameter being determined based on both image data and supplemental sensor data” renders claim 1 (lines 16-17), claim 14 (lines 18-19), and claim 16 (lines 11-13) indefinite.  It is unclear to the Examiner where exactly the supplemental data comes from, as the supplemental data is not referred 
*All remaining claims are also rejected as a result of their dependency on independent claims 1, 14, and 16.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 10-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Raskin (U.S PGPub No. 2014/0121540) in view of Altebaeumer, et al. (U.S PGPub No. 2017/0055907).
Regarding claim 1, Raskin teaches (Figure 1B) a system for monitoring a state of well-being of an individual (paragraph [0003]), the system comprising: (Figures 1A-1B, elements 120, 170, 190) two distinct sensing units (paragraphs [0023], [0027]) comprising: (Figures 1A-1B, elements 120 – optical sensor, i.e. image sensor, 140, 170, 177) a remotely operating camera-based photoplethysmography (PPG) sensing unit The optical sensor 120 may interface with any other component, system, or service, [0058] – The wireless communication module 177 may additionally or alternatively gather user-related data from a biometric or action sensor worn by the user 114, a remote server, a mobile device carried by the user 114, an external sensor, or any other suitable external device, network, or server), (Figure 1B, element 190; Figure 8, element 820) the close-up sensing unit being arranged to monitor a physiological signal of the user through a contact with a hand of the user (paragraphs [0027], [0058]-[0059] – the bathmat scale may be of any other form, include any other sensor, and function in any other way, [0103]), (Figure 1B, elements 114, 120, 170, 190) wherein the monitoring of the physiological signal is temporally aligned with the remote monitoring of the skin portion of the user (paragraph [0027] – a pressure sensor arranged on the floor proximal a bathroom sink 180, such as in a bathmat or a bath scale (e.g., a wirelessly-enabled scale 190, such as a bathmat scale), activates the optical sensor 120 when the user 114 stands on or trips the pressure sensor), and (Figures 1A-1B, element 175 – processor, e.g. a control unit, 177) a control unit arranged to process first sensor data provided by the remotely operating camera-based PPG sensing unit and second sensor data provided by the close-up sensing unit, wherein the control unit is arranged to process, based on the processed first sensor data and second sensor data, at least one well-being parameter (paragraphs [0019], [0023]), the at least one well-being parameter being determined based on both image data and supplemental sensor data (paragraph The processor and/or remote server may estimate if the user is or is becoming ill based on facial analysis images and biometric data (i.e., supplemental sensor data) such as heart rate and respiratory rate), (Figures 1A-1B) wherein the control unit is arranged to provide, based on the at least one processed well-being parameter, well-being information that is indicative of a current stress level of the user (paragraph [0034]), and (Figure 1B, element 190) wherein the system is operable while performing a personal care procedure with the hand-held personal care appliance (paragraphs [0027], [0058]-[0059]).  Raskin does not teach the limitation of instant claim 1, that is wherein the supplemental sensor data is being acquired by spot measurements that do not involve image detection.
Altebaeumer teaches a wearable biometric device that includes a biometric sensor system adapted to measure a predetermined physiological property of a user’s body at two or more different locations at the body surface (abstract).  Altebaeumer teaches (Figure 2, elements 1, 2a-2i, 5a-5b, 6, and 6a) a wearable biometric device where the biometric sensor system and the detector system are distributed on the contact surface portions 5a and 5b across both the housing 6 and the bracelet 6a (paragraph [0062]).  Altebaeumer explains that the biometric sensor system and the detector system comprises various sensors and detectors arranged at different positions on the contact surface (paragraph [0062]).  Altebaeumer explains that this configuration is an advantage as the effective size of the contact surface is extended beyond the rear surface of the housing itself (paragraph [0062]).  Altebaeumer also teaches that, with this configuration, the probability of at least one of the combined sensors 2a to 2i having a sufficient level of coupling with the body for performing a reliable measurement of the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Altebaeumer’s wearable biometric device into the well-being monitoring system of Raskin.  One of ordinary skill in the art would have recognized that Raskin’s wearable user device could be considered a close-up sensing unit that provides supplemental sensor data that does not involve image detection (please see Figure 8, element 820, and paragraphs [0041] and [0103] of Raskin).  As noted hereinabove, Raskin does not teach that such supplemental sensor data is being acquired by spot measurements, see Figure 2 and paragraph [0062] of Altebaeumer) could be used to achieve spot measurements.  One of ordinary skill in the art would have wanted to use Altebaeumer’s wearable biometric device because it acquires a more accurate measurement by considering the level of coupling between the sensor and skin of the user.  Altebaeumer’s wearable biometric device even implements a weighting system in order to weigh the signals based on the sensor’s coupling level with the skin.  One of ordinary skill in the art would have also been inclined to use Altebaeumer’s wearable biometric device as it is also capable of measuring heart rate (please see paragraph [0004] of Altebaeumer), which is a physiological condition that Raskin’s device measures in determining well-being of the user (please see paragraph [0041] of Raskin).  
Therefore, claim 1 is unpatentable over Raskin and Altebaeumer, et al.

Regarding claim 2, Raskin, in view of Altebaeumer, renders obvious the system as claimed in claim 1, as indicated hereinabove.  Raskin also teaches the limitations of instant claim 2, that is (Figures 1A-1B, elements 120, 140, 170 – camera, 177; Figure 4C, elements 450, 455, 460, 465) wherein the remotely operating camera-based PPG the bathmat scale may be of any other form, include any other sensor, and function in any other way, [0102]), (Figures 1A-1B, elements 120, 140, 170, 177, 190) wherein the remotely operating camera-based PPG sensing unit and the close-up sensing unit are arranged to monitor two distinct and remote body regions of the user (paragraph [0023], [0027], [0058]-[0059]), (Figure 4C, element 400c) wherein the control unit is arranged to determine a pulse transit time based on PPG information obtained from the two distinct body and remote regions (paragraph [0067] – method 400c may also include calculating the heart rate variability (HRV) of the subject and/or calculating the respiratory rate (RR) of the subject, or any other physiological characteristic, such as a pulse wave rate, a Meyer wave, etc.), (Figure 4C, element 400c) and to determine a blood pressure based on the pulse transit time (paragraph [0067]).
Therefore, claim 2 is unpatentable over Raskin and Altebaeumer, et al.

Regarding claim 3, Raskin, in view of Altebaeumer, renders obvious the system as claimed in claim 1, as indicated hereinabove.  Raskin also teaches the limitations of instant claim 3, that is (Figure 1C, element 199, 158) wherein the remotely operating camera-based PPG sensing unit is arranged to detect image data and the control unit is arranged to process the image data in a visible range and in the non-visible range Other frequencies and wavelengths are possible, including those outside visible spectrum).
Therefore, claim 3 is unpatentable over Raskin and Altebaeumer, et al.

Regarding claim 4, Raskin, in view of Altebaeumer, renders obvious the system as claimed in claim 1, as indicated hereinabove.  Raskin also teaches the limitations of instant claim 4, that is (Figure 1B, element 112f, 120, and 170) wherein the remotely operating camera-based PPG sensing unit is arranged to monitor a face portion of the user (paragraph [0019]).  
Therefore, claim 4 is unpatentable over Raskin and Altebaeumer, et al.

Regarding claim 5, Raskin, in view of Altebaeumer, renders obvious the system as claimed in claim 1, as indicated hereinabove.  Raskin also teaches the limitations of instant claim 5, that is (Figure 1B, element 190; Figure 8, element 893) wherein the close-up sensing unit is arranged as a contact PPG sensing unit (paragraphs [0059] – the bathmat scale may be of any other form, include any other sensor, and function in any other way, [0102]).
Therefore, claim 5 is unpatentable over Raskin and Altebaeumer, et al.

Regarding claim 6, Raskin, in view of Altebaeumer, renders obvious the system as claimed in claim 5, as indicated hereinabove.  Raskin also teaches the limitations of instant claim 5, that is (Figure 1A-1B, element 100, 112i, 112f, 114, 120, 170) wherein the control unit is arranged to process PPG information obtained from different body The image 112i preferably includes and is focused on the face 112f of the user 114, though the image may be of any other portion of the user 114).
Therefore, claim 6 is unpatentable over Raskin and Altebaeumer, et al.

Regarding claim 10, Raskin, in view of Altebaeumer, renders obvious the system as claimed in claim 1, as indicated hereinabove.  Raskin also teaches the limitations of instant claim 10, that is (Figure 1B, element 175) wherein the control unit is arranged to process a set of stress level indicative parameters (paragraph [0034]), (Figure 1B, element 175) to perform a threshold analysis for the set of stress level indicative parameters (paragraph [0034]), and (Figure 1B, element 175) to determine, based thereon, a current stress level of the user (paragraph [0034]).
Therefore, claim 10 is unpatentable over Raskin and Altebaeumer, et al.

Regarding claim 11, Raskin, in view of Altebaeumer, renders obvious the system as claimed in claim 1, as indicated hereinabove.  Raskin also teaches the limitations of instant claim 11, that is wherein (Figure 1A-1B, elements 100, 120, 130 – mirror, i.e. mirrored external surface, 170) the at least one image sensor of the remotely operating camera-based sensing unit is arranged at or in a vicinity of a mirror (paragraphs [0019] and [0021]).
Therefore, claim 11 is unpatentable over Raskin and Altebaeumer, et al.

Regarding claim 12, Raskin, in view of Altebaeumer, renders obvious the system as claimed in claim 11, as indicated hereinabove.  Raskin also teaches the limitations of instant claim 12, that is wherein (Figures 1A-1B, elements 100, 120) the remotely operating camera-based sensing unit is provided with or operatively coupled to at least one illumination source that is operable to illuminate the monitored head portion of the user (paragraph [0027], lines 14-28).
Therefore, claim 12 is unpatentable over Raskin and Altebaeumer, et al.

Regarding claim 13, Raskin, in view of Altebaeumer, renders obvious the system as claimed in claim 1, as indicated hereinabove.  Raskin also teaches the limitations of instant claim 13, that is wherein the hand-held personal care appliance is one of a grooming appliance, a dental care appliance, a massage appliance, and a skin care appliance (paragraphs [0059] – the bathmat scale may be of any other form, include any other sensor, and function in any other way, [0093] – Physiological parameters are being assessed at the time of the day when the user brushes their hair and teeth).
Therefore, claim 13 is unpatentable over Raskin and Altebaeumer, et al.

Regarding claim 14, Raskin teaches (Figure 1B) a method of monitoring a state of well-being of an individual (paragraph [0003]), the method comprising: (Figures 1A-1B, elements 120 – optical sensor, i.e. image sensor, 170, 190) providing two distinct sensing units (paragraphs [0023], [0027]) comprising: (Figures 1A-1B, elements 120, 140, 170, 177) providing a remotely operating camera-based photoplethysmography (PPG) sensing unit that comprises at least one image sensor arranged to remotely The optical sensor 120 may interface with any other component, system, or service, paragraph [0058] – The wireless communication module 177 may additionally or alternatively gather user-related data from a biometric or action sensor worn by the user 114, a remote server, a mobile device carried by the user 114, an external sensor, or any other suitable external device, network, or server, paragraph [0059] – the bathmat scale may be of any other form, include any other sensor, and function in any other way, [0103]), (Figure 1B, elements 114, 120, 170, 190) wherein the monitoring of the physiological signal is temporally aligned with the remote monitoring of the skin portion of the user (paragraph [0027] – a pressure sensor arranged on the floor proximal a bathroom sink 180, such as in a bathmat or a bath scale (e.g., a wirelessly-enabled scale 190, such as a bathmat scale), activates the optical sensor 120 when the user 114 stands on or trips the pressure sensor), (Figures 1A-1B, element 175 – processor, e.g. control unit, 177) providing a control unit that is arranged to process first sensor data provided by the remotely operating camera-based PPG sensing unit and second sensor data provided by the close-up sensing unit (paragraphs [0019], [0023]), (Figure 1B, element 190) performing a personal care procedure with the hand-held personal care appliance (paragraphs [0027], [0058]-[0059]), (Figures 1A-1B, element 175, 177) processing, based on the processed first sensor data and second sensor data, at least one well-being parameter while performing the personal care procedure The processor and/or remote server may estimate if the user is or is becoming ill based on facial analysis images and biometric data (i.e., supplemental sensor data) such as heart rate and respiratory rate), and (Figures 1A-1B) determining, based on the at least one processed parameter, well-being information that is indicative of a current stress level of the user (paragraph [0034]).  Raskin does not teach the limitation of instant claim 14, that is wherein the supplemental sensor data is being acquired by spot measurements that do not involve image detection.
Altebaeumer teaches a wearable biometric device that includes a biometric sensor system adapted to measure a predetermined physiological property of a user’s body at two or more different locations at the body surface (abstract).  Altebaeumer teaches (Figure 2, elements 1, 2a-2i, 5a-5b, 6, and 6a) a wearable biometric device where the biometric sensor system and the detector system are distributed on the contact surface portions 5a and 5b across both the housing 6 and the bracelet 6a (paragraph [0062]).  Altebaeumer explains that the biometric sensor system and the detector system comprises various sensors and detectors arranged at different positions on the contact surface (paragraph [0062]).  Altebaeumer explains that this configuration is an advantage as the effective size of the contact surface is extended beyond the rear surface of the housing itself (paragraph [0062]).  Altebaeumer also teaches that, with this configuration, the probability of at least one of the combined sensors 2a to 2i having a sufficient level of coupling with the body for performing a reliable measurement of the respective physiological property, can be significantly increased (paragraph [0062]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Altebaeumer’s wearable biometric device into the well-being monitoring method of Raskin.  One of ordinary skill in the art would have recognized that Raskin’s wearable user device could be considered a close-up sensing unit that provides supplemental sensor data that does not involve image detection (please see Figure 8, element 820, and paragraphs [0041] and [0103] of Raskin).  As noted hereinabove, Raskin does not teach that such supplemental sensor data is being acquired by spot measurements, wherein spot measurements are interpreted as measurements at different locations (i.e. see Figure 2 and paragraph [0062] of Altebaeumer) could be used to achieve spot measurements.  One of ordinary skill in the art would have wanted to use Altebaeumer’s wearable biometric device because it acquires a more accurate measurement by considering the level of coupling between the sensor and skin of the user.  Altebaeumer’s wearable biometric device even implements a weighting system in order to weigh the signals based on the sensor’s coupling level with the skin.  One of ordinary skill in the art would have also been inclined to use Altebaeumer’s wearable biometric device as it is also capable of measuring heart rate (please see paragraph [0004] of Altebaeumer), which is a physiological condition that Raskin’s device measures in determining well-being of the user (please see paragraph [0041] of Raskin).  
Therefore, claim 14 is unpatentable over Raskin and Altebaeumer, et al.

Regarding claim 16, Raskin teaches (Figure 1, element 175) a non-transitory computer-readable medium, which stores instructions, which when executed by a processor (paragraphs [0023] and [0053]), cause the processor to: (Figures 1A-1B, elements 120 – optical sensor, i.e. image sensor, 140, 170, 177) process first sensor data provided by a remotely operating camera-based remote photoplethysmography The optical sensor 120 may interface with any other component, system, or service, [0058]-[0059] – The wireless communication module 177 may additionally or alternatively gather user-related data from a biometric or action sensor worn by the user 114, a remote server, a mobile device carried by the user 114, an external sensor, or any other suitable external device, network, or server, [0103]); (Figures 1A-1B, element 175 – processor, e.g. a control unit, 177) process, based on the processed first sensor data and second sensor data, at least one well-being parameter while performing a personal care procedure with the personal care appliance (paragraphs [0019], [0023]); and (Figures 1A-1B) determine, based on at least one processed well-being parameter, well-being information that is indicative of a current stress level of a user (paragraph [0034]), wherein the at least one well-being parameter is determined based on both image data and supplemental sensor data (paragraph [0041] – The processor and/or remote server may estimate if the user is or is becoming ill based on facial analysis images and biometric data (i.e., supplemental sensor data) such as heart rate and respiratory rate).  Raskin does not teach the limitation of instant claim 16, that is wherein the supplemental sensor data is being acquired by spot measurements that do not involve image detection.
Altebaeumer teaches a wearable biometric device that includes a biometric sensor system adapted to measure a predetermined physiological property of a user’s body at two or more different locations at the body surface (abstract).  Altebaeumer teaches 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Altebaeumer’s wearable biometric device into the non-transitory computer-readable medium of Raskin.  One of ordinary skill in the art would have recognized that Raskin’s wearable user device could be considered a close-up sensing unit that provides supplemental sensor data that does not involve image detection (please see Figure 8, element 820, and paragraphs [0041] and [0103] of Raskin).  As noted hereinabove, Raskin does not teach that such supplemental sensor data is being acquired by spot measurements, wherein spot measurements are interpreted as measurements at different locations (i.e. spots) on the hand/body that do not involve image detection.  One of ordinary skill in the art would have found it obvious that the wearable biometric device of Altebaeumer could be implemented in Raskin’s method to acquire supplemental sensor data, as Altebaeumer does not teach any imaging methods for acquiring data.  One of ordinary skill in the art would have also recognized that Altebaeumer’s teaching of multiple sensors at different locations (see Figure 2 and paragraph [0062] of Altebaeumer) could be used to achieve spot measurements.  One of ordinary skill in the art would have wanted to use Altebaeumer’s wearable biometric device because it acquires a more accurate measurement by considering the level of coupling between the sensor and skin of the user.  Altebaeumer’s wearable biometric device even implements a weighting system in order to weigh the signals based on the sensor’s coupling level with the skin.  One of ordinary skill in the art would have also please see paragraph [0004] of Altebaeumer), which is a physiological condition that Raskin’s device measures in determining well-being of the user (please see paragraph [0041] of Raskin).  
Therefore, claim 16 is unpatentable over Raskin and Altebaeumer, et al.

Regarding claim 17, Raskin, in view of Altebaeumer, renders obvious (Figure 1C, element 199, 158) the non-transitory computer-readable medium of claim 16, as indicated hereinabove.  Raskin also teaches the limitations of instant claim 17, that is wherein the instructions, when executed by the processor, further cause the processor to: process image data in a visible range and in a non-visible range (paragraphs [0047] and [0049] – Other frequencies and wavelengths are possible, including those outside visible spectrum).
Therefore, claim 17 is unpatentable over Raskin and Altebaeumer, et al.

Regarding claim 18, Raskin, in view of Altebaeumer, renders obvious the non-transitory computer-readable medium of claim 16, as indicated hereinabove.  Raskin also teaches the limitations of instant claim 18, that is wherein the instructions, when executed by the processor, further cause the processor to: (Figure 1A-1B, element 100, 112i, 112f, 114, 120, 170) process PPG information obtained from different body regions of a user (paragraph [0026] – The image 112i preferably includes and is focused on the face 112f of the user 114, though the image may be of any other portion of the user 114).


Regarding claim 19, Raskin, in view of Altebaeumer, renders obvious the non-transitory computer-readable medium of claim 18, as indicated hereinabove.  Raskin also teaches the limitations of instant claim 19, that is wherein the instructions, when executed by the processor, further cause the processor to: (Figure 4C, element 400c) determine a pulse transit time based on the PPG information obtained from two body regions (paragraph [0067] – method 400c may also include calculating the heart rate variability (HRV) of the subject and/or calculating the respiratory rate (RR) of the subject, or any other physiological characteristic, such as a pulse wave rate, a Meyer wave, etc.); and (Figure 4C, element 400c) determine a blood pressure based on the pulse transit time (paragraph [0067]).
Therefore, claim 19 is unpatentable over Raskin and Altebaeumer, et al.

Claims 7-9 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Raskin (U.S PGPUB No. 2014/0121540) and Altebaeumer, et al. (U.S PGPub No. 2017/0055907), further in view of Tzvieli, et al. (U.S PGPUB No. 2020/0085312).

Regarding claims 7-8 and 20, Raskin, in view of Altebaeumer, renders obvious the system as claimed in claim 5 and the non-transitory computer-readable medium of claim 16 (as indicated hereinabove).  Raskin also teaches (Figure 4C, element 400c) wherein the remotely operating camera-based sensing unit is arranged to detect a first PPG signal based on which a pulse rate and a respiration rate is obtained (paragraphs method 400c may also include calculating the heart rate variability (HRV) of the subject and/or calculating the respiratory rate (RR) of the subject, or any other physiological characteristic, such as a pulse wave rate, a Meyer wave, etc.).  Raskin does not teach the limitation of instant claim 7, that is wherein the close-up sensing unit is arranged to detect a second PPG signal based on which a blood pressure parameter is obtained.  Raskin also does not teach the limitation of instant claim 8 and 20, that is wherein the control unit or processor is arranged to detect and analyze differences between characteristics of the first PPG signal and the second PPG signal.
Tzvieli teaches systems and methods for detecting a physiological response using different types of photoplethysmography sensors (abstract).  Tzvieli also teaches the utilization of a head-mounted contact photoplethysmogram device (PPG device) to obtain a signal (PPG signal), which can be used to improve detection of physiological responses based on iPPG signals (paragraph [0014]).  Tzvieli also explains that unlike PPG devices, iPPG does not require contact with the skin and is obtained by a non-contact sensor, such as a video camera.  Other names known in the art for iPPG include: remote photoplethysmography (rPPG), remote photoplethysmographic imaging, remote imaging photoplethysmography, remote-PPG, and multi-site photoplethysmography (MPPG) (paragraph [0013]).  Tzvieli also teaches that one of the physiological responses that may be detected includes blood pressure (paragraph [0013]).  Tzvieli further teaches that comparing the iPPG signals with the PPG signals will allow the system to determine what constitutes noise in the iPPG signal and will thus lead to a more accurate iPPG signal (paragraph [0014]).  Tzvieli further explains 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Raskin’s and Altebaeumer’s physiological monitoring system with the teachings of Tzvieli’s physiological monitoring system.  Raskin and Tzvieli both teach a system containing a remotely operating sensing unit and a close-up sensing unit.  Tzvieli also teaches the possibility of using the unit with a computer network and/or a shared computer storage medium (see paragraph [0229] of Tzvieli).  One of ordinary skill in the art would recognize the opportunity to implement Tzvieli’s teachings of detecting blood pressure with a close-up sensing unit into Raskin’s system because Raskin teaches a close-up sensing unit that may be any other form, include any other sensor, and function in any other way.  One of ordinary skill in the art would want to implement Tzvieli’s teaching of detecting blood pressure because Raskin’s system is already capable of identifying fluctuations in the amount of blood in a portion of the body and for calculating pulse wave rate.  One of ordinary skill in the art would also want to implement Tzvieli’s teaching of analyzing differences between characteristics of the first PPG signal and the second PPG signal in order to ensure that the physiological monitoring system is achieving accurate results.  Therefore, claims 7-8 and 20 are unpatentable over Raskin, Altebaeumer, et al., and Tzvieli, et al.

Regarding claims 9 and 21, Raskin and Altebaeumer, in view of Tzvieli, renders obvious the systems as claimed in claim 7 and the non-transitory computer-readable medium of claim 20, as stated hereinabove.  Raskin also teaches (Figure 1C, elements 111a, 111b, 112f, 154; Figure 4C) wherein the first PPG signal involves a 2D PPG distribution (paragraphs [0047], [0066]), and wherein (Figure 1C, element 156) the control unit or processor is arranged to detect spatial discrepancies in the first PPG signal (paragraph [0047], lines 25-33).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further implemented teachings of Raskin’s system for monitoring physiological parameters.  Raskin’s system includes a surface detector that is capable of detecting a forehead portion and cheek portions of a user’s face.  Raskin’s system also includes a feature filter that may identify features such as eyes, nose, and mouth to filter out related data associated with pixels representing those features.  Therefore, claims 9 and 21 are unpatentable over Raskin, Altebaeumer, et al., and Tzvieli, et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792